PER CURIAM.
To the extent it seeks an order compelling action by the lower tribunal on petitioner’s notice of voluntary dismissal of his motion and amended motion to correct illegal sentence, the amended petition for writ of mandamus is DISMISSED as moot. To the extent the amended petition seeks to compel disposition of petitioner’s “new” motion to correct illegal sentence, which appears to have been tendered to the lower tribunal solely as an attachment to petitioner’s motion to compel action on his notice of voluntary dismissal, it is DENIED for failure to properly file the "new” motion directly with the lower tribunal, rather than as an attachment to another motion.
THOMAS, ROWE, and KELSEY, JJ., concur.